Citation Nr: 1103292	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial, compensable rating for migraine 
headaches.

2.  Entitlement to an initial, compensable rating for right ankle 
sprains.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1998 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), for the Atlanta, Georgia, RO.

In July 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

At the July 2010 hearing, the Veteran submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection, the Board 
has characterized these claims in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

The issue of entitlement to an initial, compensable evaluation 
for right ankle sprains is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Throughout the period of appeal, the Veteran has suffered 
from characteristic prostrating attacks of migraine headaches on 
an average of once a month.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent, but no higher, initial rating for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, 
Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran's claim is deemed to have arisen from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claim.  VA Medical Center treatment 
records have been obtained.  Private medical records are on 
file.  The Veteran was afforded the appropriate VA examinations.  
Neither the Veteran nor her representative has identified any 
outstanding evidence, to include medical records, which could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

Headaches are evaluated under Diagnostic Code 8100 for migraine 
headaches.  Migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several months 
are rated 10 percent disabling.  Migraine headaches with 
characteristic prostrating attacks occurring on an average once a 
month over last several months are rated 30 percent disabling.  
Migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

On VA examination in July 2005, the Veteran reported that she 
experienced about three headaches a month, and she had been given 
Zomig to take at the onset of these headaches.  She said that the 
Zomig was effective.  In the past year, she had five occasions 
where she had been unable to finish a day's work or report to 
duty for work due to headaches.

In her December 2005 Notice of Disagreement, the Veteran 
reiterated that her prescription for Zomig worked well for her.  
She did not see a point in going to the clinic every time she got 
a migraine, as she had already been educated on what to do to 
calm her headaches.  She related that during a good month, she 
had at least 2 migraine headaches.  She related that since 
leaving the service, she had about two headaches a week because 
of stress for searching for a job.  She felt that she had at 
least a 10 percent disability.

In her March 2007 Substantive Appeal, she related that while she 
was on active duty, when she had a major migraine, her supervisor 
let her rest in a dark room at work without sending her to sick 
call.  Since leaving the service, she said that she experienced a 
minimum of two headaches a month.  During severe periods, she 
could have as many as two migraines per week.  She reiterated 
that she had at least a 10 percent disability.

On VA examination in February 2009, the Veteran reported that 
stress triggered her headaches.  She reported experiencing 
headaches at least five days per week that could last anywhere 
from one to several hours.  The headaches were located in the 
frontal portion of the head and were associated with nausea, 
photophobia, sound sensitivity, and a sick feeling.  It was noted 
that she did not vomit.  Since leaving active duty, she had been 
self-medicating with Excedrin Migraine.  She estimated that she 
had missed 10 days of work in the past year because of migraine 
headaches.  She estimated that she had about 10 days of 
incapacitation in the past year secondary to headaches.  It was 
noted that she had not been hospitalized or visited the emergency 
room due to her migraines.  

A private treatment note from November 2009 reflects that the 
Veteran had moderate to severe headaches more than 14 days per 
month.  Her headaches were generalized and reduced her activity.  
She experienced nausea, photophobia, watering eyes, but no 
vomiting, nasal discharge, or facial sweating.

Another private treatment record form December 2009 shows that 
the Veteran had mild to moderate headaches three to 14 days per 
month.  Her generalized headaches reduced her activities and 
caused nausea and photophobia with watery eyes.  She did not 
experience vomiting, phonophobia, nasal discharge, or facial 
sweating.

The Veteran's work supervisor remarked in July 2010 that he had 
witnessed the Veteran experience severe migraine headaches.  He 
had reassigned the Veteran to another job to keep her off her 
feet.  He related that the Veteran's migraines interfered with 
her vision and focus.  To minimize her migraine outbreaks, he had 
dimmed the lighting in her office.  Additionally, he provided the 
Veteran with an Anti-Glare Shield and Hood for her computer 
monitor.  She was also provided with earplugs to alleviate sound 
during outbreaks.  The Veteran was allowed time off from work 
when needed, as well as extended break periods during work hours 
to relax in a dark room.  Over the past two years, on average, 
the Veteran had taken off at least three days a month; during 
difficult months, she had taken up to 10 days.  He noted that if 
the Veteran did not have sick or vacation time available, she 
made up her hours by coming in to work early or staying late.

During her July 2010 hearing before the undersigned, the Veteran 
reported that she took Imitrex and Tylenol with Codeine.  She 
related that her employer had made allowances for her condition 
at work.  She stated that she was in college, and depending on 
her situation, she had to miss work between three and 10 days per 
month.  She said that her medications helped her.  Later, she 
testified that on a bad week, she experienced headaches three 
days a week.  That month, she had three times where she had to go 
home and lie down.  On an average month, she said that she would 
have at least one headache a month that necessitated her lying 
down.

In reviewing the evidence, the Board finds that the Veteran 
clearly experiences numerous headaches.  However, the evidence is 
not consistent regarding their strength and exact frequency.  For 
example, the private treatment records from November and 
December 2009, although created only a month apart, contain 
considerably different descriptions of the Veteran's headaches.  
In the November report, it was recorded that she experienced 
moderate to severe headaches more than 14 days per month, yet in 
the December report, it was noted that her headaches were only 
mild to moderate and could occur as little as three times per 
month.  Also, during the Veteran's July 2010 hearing, she 
testified that she had to miss work between three and 10 days per 
month.  However, later, when asked about her average 
incapacitation, the Veteran said that she would have at least one 
headache a month that necessitated her lying down.

Considering the evidence as recounted above, the Board finds that 
a 30 percent disability rating, but no higher, is justified for 
the Veteran's migraines.  Although the evidence is contradictory 
and unclear regarding the exact number of the Veteran's 
prostrating attacks, the number is at least once a month on 
average.

A higher rating of 50 percent is not warranted, however, as that 
rating requires evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Adaptations have been made for the Veteran at 
her work.  Her employer has dimmed the lights in her office, 
provided a glare shield for her computer, allows her to take 
breaks in a darkened room, and has given her flexibility 
regarding her schedule.  Additionally, the Veteran has testified 
that she attends college.  This evidence demonstrates that the 
migraines have not caused severe economic inadaptability, as 
adaptations have been made for the Veteran to continue her 
employment, and she is able to attend college.  Thus, the Veteran 
is not entitled to a higher disability rating of 50 percent for 
her migraines.

The Board has considered the application of the remaining 
Diagnostic Codes under the current version of the regulation in 
an effort to determine whether a higher rating may be warranted 
for the Veteran's migraines, but finds none are raised by the 
evidence.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's migraines warrant an increased disability rating of 30 
percent, but no higher, throughout the period of appeal.

III.  Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2010).

Here, there is no doubting the Veteran's symptoms cause 
impairment in her occupational functioning and capacity.  But the 
extent of her impairment is adequately contemplated by the rating 
criteria, which reasonably describe the effects of her 
disability.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, as the Court reiterated in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability 
rating, itself, is recognition that industrial capabilities are 
impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All of 
the evaluation and treatment she has received for her migraines 
has been on an outpatient basis, not as an inpatient.  During her 
recent July 2010 Board hearing, she stated that she was then 
currently employed.  This level of occupational and other 
impairment in her daily living is contemplated by the 30 percent 
schedular rating she already has, so extra-schedular 
consideration is not warranted in this circumstance.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating of 30 percent, but no higher, for 
the Veteran's migraine headaches is granted, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

The Board notes that the Veteran's right ankle was last examined 
by VA for compensation and pension purposes in February 2009.  
Since that time, she has undergone multiple months of physical 
therapy and was informed by a private examiner in November 2009 
that she would eventually need to have ankle surgery.

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the evidence 
shows that the Veteran's right ankle disability has increased in 
severity, the RO should arrange for the Veteran to undergo a VA 
examination at an appropriate VA medical facility to determine 
the current severity of her service-connected right ankle 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination by a physician to determine the 
current severity of her service-connected 
right ankle disability.  

The examination should be conducted following 
the protocol in VA's Disability Worksheet for 
VA Joints Examination.  The examiner should 
provide an opinion concerning the impact of 
the right ankle disability on the Veteran's 
ability to work.  The rationale for all 
opinions expressed must also be provided.

2.  The RO should then re-adjudicate the 
claim for increased rating.  If the claim is 
not granted to the Veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case and give 
the Veteran and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


